Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the first and second cradle of the pocket include three edges In claim 4, first and second cradle at least in part defines a triangular panel in claim 6, first and second cradle are defined at least in part by one or more straps attached in claim 7, the power supply and the mobile device are received within a single cradle in claim 15, 

Claims 3-4, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Regarding claim 3 “first and/or second cradle .. each” renders the claim confusing and indefinite.
Regarding claims 3, 9, and 17, the recitation “edges extending from the lower corner at an angle to both vertical and horizontal” is confusing.  It is unclear what comprises vertical and horizontal.  It is unclear how “angle to both vertical and horizontal” is defined in the specification.  What angle comprises “angle to both vertical and horizontal” in the claim.
Regarding claim 4, the term “may” renders the claim indefinite.  It is unclear whether the recitation after the term are required by the claim.

Claims 1-6, and 8-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zolkind (2299673). Zolkind teaches a luggage article comprising a panel having a pocket at 54+50+46 that can hold a power supply and a mobile device as claimed comprising a panel 40, pocket attached to a panel including a three cradle (defined by 50) and a second cradle (defined by 54), and triangular pocket at 46, and the three cradles aligned at the corner as claimed. 
Regarding claim 4, note that the pocket each has an edge extending both vertical and horizontal as claimed.  
	Regarding claim 5, note the functional recitation in claim 5 does not impart any structure over the device in Zolkind.
	Regarding claims 8, 9, and 18 note the power supply, the cell phone, and the electrical connector are recited as intended use and do not impart any structure over Zolkind.  Note that any contents would be biased when the device is tilted at the corner.
	Regarding claim 20, the edges of triangular pocket at 46 are spaced apart from the edge of the other cradles.


Claims 1-6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearl (6193118).  Kearl teaches a luggage article with a panel, pockets at 90, 92, 94.  Also, pockets at 76/78/80 also meet the limitations. 
 	Regarding claims 8, 9, and 18 note the power supply, the cell phone, and the electrical connector are recited as intended use and do not impart any structure over Kearl.  Note that any contents would be biased when the device is tilted at the corner.


Claims 1-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crumrine (GB2333033).  Crumrine teaches a panel 13 and 1st cradle at 33, and 2nd cradle at 37 in overlapping arrangement.
Note the teaching that panel 33 is a triangular panel.

Claims 1-5, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briccola (FR  2653312). Briccola teaches a housing and two overlapping pockets at 10.  
Regarding claim 18, note that due to the fact that the entire surface is of either hook or loop, the removable pocket can be attached at any angle including the claimed angle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briccola in view of Kearl. It would have been obvious to one of ordinary skill in the art to provide triangular panels to provide the desired shape and for easy insertion.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briccola in view of Jumbunathan (8726952) or Davidoff et al. (7828457).  Jumbunathan teaches a holding means can be of either pocket at 1202 or straps in fig. 3 and 7.  It would have been obvious to one of ordinary skill in the art to provide strap in place of the front pocket 10 of Briccola or to provide the pocket 1202 with the strap in place of pocket 1206 in fig. 12 as an attachment pocket similar to that of pocket 8 would have been obvious.
Davidoff also teaches a pocket and a strap in Fig. 2.  It would have been obvious to one of ordinary skill in the art to prov2ide overlapping pocket and strap as taught by Davidoff to hold the desired content.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alcantra et al. (20160040958).  Alcantra teaches a pocket that has plural straps in fig. 5. Note that pocket at 510 has a plurality of cradles, i.e., the straps can store multiple device in each of the strap in overlapping relationship.
Regarding claim 18, note that any two crossing straps 550 can comprises the claimed pocket and would meet the claimed limitation on the angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733